SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

868
KA 13-01993
PRESENT: WHALEN, P.J., SMITH, LINDLEY, TROUTMAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

JOHN E. SABINS, DEFENDANT-APPELLANT.
(APPEAL NO. 3.)


CARA A. WALDMAN, FAIRPORT, FOR DEFENDANT-APPELLANT.

BROOKS T. BAKER, DISTRICT ATTORNEY, BATH (JOHN C. TUNNEY OF COUNSEL),
FOR RESPONDENT.


     Appeal from a judgment of the Steuben County Court (Joseph W.
Latham, J.), rendered June 25, 2013. The judgment convicted
defendant, upon his plea of guilty, of robbery in the third degree.

     Now, upon reading and filing the stipulation of discontinuance
signed by defendant on August 29, 2016, and by the attorneys for the
parties on August 9 and 15, 2016,

     It is hereby ORDERED that said appeal is unanimously dismissed
upon stipulation.




Entered:    November 10, 2016                      Frances E. Cafarell
                                                   Clerk of the Court